DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3rd, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the currently pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 21, 23-25, 34 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenna (US 4,653,488).
 	Regarding claim 1, Kenna discloses a surgical assembly (figures 17-21), comprising a jig (IV + V, figure 17) comprising a body having a tissue-engaging surface (see figure below) shaped to be received by tissue to be re-orientated by a correction factor (figure 21) comprising two or more correction angles (column 6, lines 16-30), wherein the body comprises a first body portion (see figure below) shaped to be received by a first tissue portion of the tissue; a second body portion (see figure below) shaped to be received by a second tissue portion (see figure below) of the tissue, the first body portion being re-orientatable with respect to the second body portion to re-orientate the first tissue portion with respect to the second tissue portion by the correction factor (figure 21, column 6, lines 16-30); and a re-orientation mechanism (40) operable to re-orientate the first body portion, while received by and in contact with the first tissue portion, with respect to the second body portion, while received by and in contact with the second tissue portion, about the two or more correction angles to re-orientate the first tissue portion with respect to the second tissue portion by the correction factor (figures 17-21).
 	Regarding claim 12, Kenna discloses the jig defines a cutting aperture (see figure below) shaped to receive a cutting device operable to at least partially divide the tissue into the first tissue portion and the second tissue portion. 	Regarding claim 21, Kenna discloses the re-orientation mechanism comprises at least one re-orientation aperture (see figure below) defined by one of the first body portion and the second body portion and operable to receive a re-orientation shaft (see figure below) extendible from the re-orientation aperture by a distance to engage with another of the first body portion and the second body portion to re-orientate the first body portion with respect to the second body portion (figure 21).
 	Regarding claim 23, Kenna discloses the body comprises a plurality of the re-orientation apertures (two, see figure below, one for each shaft) and re-orientation shaft receivers (40’s, figure 21).
 	Regarding claim 24, Kenna discloses the body comprises at least one wedge aperture (see figure below) dimensioned to receive a wedge (if one so chooses to place a wedge within the aperture).
 	Regarding claim 25, Kenna discloses the wedge aperture is positioned between the first body portion and the second body portion (see figure below).
 	Regarding claim 34, Kenna discloses the body comprises at least one fixing aperture (see figure below) arranged to receive a shaft (16, figure 17 column 6, lines 3-14) to engage with the tissue and wherein the fixing aperture has a length selected to control a depth of the shaft into the tissue (figure 17, column 6, lines 3-14).
 	Regarding claim 37, Kenna discloses a stabilisation plate (see figure below) having plate alignment apertures (see figure below) positioned to receive the shaft on application of the correction factor to the tissue (figure 17, column 6, lines 3-14).

    PNG
    media_image1.png
    627
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    727
    870
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 101-102 are allowed.
Claims 6, 8, 13, 17-18, 26-31 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775